DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed in the conducted interview, the amendments do not move the full scope of any claim indicated as allowable into an independent claim, and as such the merits of the amendments have been searched in light of the changed scope.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou (US Pub 20190087979) in view of Laroche (US Pub 20180189982) and Zhao (US Pub 20160035128).
Re claims 1 and 16, Mammou discloses a decoding device and the associated method for mesh decoding, the decoding device comprising: 

a processor (Figure 16 element 1610; Paragraphs 14, 83, 602-605, 608; Figure 6A element 204 into element 600) operably coupled to the communication interface (Figure 16 element 1630/1610; Paragraphs 14, 83, 602-605, 608; Figure 6A element 204 into element 600; Paragraphs 350-351, 357, 360), the processor configured to: 
separate (Figure 6A element 232 output from input 204; Paragraphs 350-351, 357, 360), from the compressed bitstream (Figure 6A element 232 output from input 204; Paragraphs 350-351, 357, 360), 
a first bitstream (Figure 6A element 232 outputs to 234 and 236; Paragraphs 350-351, 357, 360) and a second bitstream (Figure 6A element 232 outputs to 234 and 236; Paragraphs 350-351, 357, 360), 
decode, from the second bitstream, second information of a three dimensional (3D) object (Figure 6A element 236; Paragraphs 350-351, 357, 360), 
decode, from the first bitstream (Figure 6A element 234 outputs to 602/604; Paragraphs 350-351, 357, 360), a first frame and a second frame that both include one or more patches (Figure 6A element 234 outputs to 602/604; Paragraphs 350-351, 357, 360), wherein the one or more patches included in the first frame represent vertex coordinates of the 3D object (Figure 6A element 234 outputs to 602/604; Paragraphs 350-351, 357, 360) and the one or more patches included in the second frame 
reconstruct a point cloud based on the first and second frames (Figure 6A elements 240); however Mommou fails to explicitly disclose (1) wherein the second information is connectivity information, (2) wherein the 3D object is a 3D mesh, and (3) to apply the connectivity information to the point cloud to reconstruct the 3D mesh; and (4) wherein the separating process comprises separating from the compressed bitstream a vertex traversal map.
Regarding items (1), (2) and (3) above, this design is however disclosed by Laroche.  Laroche discloses (1) wherein the second information is connectivity information (Figure 3 element 332; Paragraphs 3-4, 92, 95-96, 111, 199-202, 213-217), (2) wherein the 3D object is a 3D mesh (Figure 3 element 332; Paragraphs 3-4, 92, 95-96, 111, 199-202, 213-217), and (3) to apply the connectivity information to the point cloud (Figure 3 element 332; Paragraphs 3-4, 92, 95-96, 111, 199-202, 213-217) to reconstruct the 3D mesh (Figure 3 element 332; Paragraphs 3-4, 92, 95-96, 111, 199-202, 213-217).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the mesh considerations as shown in Laroche as Mammou discloses the capacity for mesh based considerations it would have been obvious to enhance point cloud based data determinations to provide the higher detailed mesh output to the user when desired in the design composition as the goal level of data and information to be communicated.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the processing of the traversal map as shown in Zhao as it would be obvious within the scope of the design that not only knowing the vertex points but the order in which they are progressed through would reduce the instances of error in the processing and improve the overall quality and performance of the design by incorporating the communication of this information between the elements in the given environment, reducing the occasion for erroneous connections and processing to determine or estimate appropriate connectivity relationships between the given points.





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (US Pub 20190087979) in view of Laroche (US Pub 20180189982) and Laroche (herein after Laroche2) (US Pub 20180253867).
Re claim 7, Mammou discloses an encoding device for mesh encoding, the encoding device comprising: 
a processor (Figure 16 element 1610; Paragraphs 14, 83, 602-605, 608; Figure 5A element 202 into element 500) configured to: 
separate (Figure 5A outputs from 206 after input from 202; Paragraphs 90-93, 95-98, 326-327) second information of a three dimensional (3D) object (Figure 5A outputs from 206 after input from 202; Paragraphs 90-93, 95-98, 326-327) from vertex 
generate a first frame and a second frame that both include one or more patches (Figure 5A outputs from 206 after input from 202; Paragraphs 90-93, 95-98, 326-327), wherein the one or more patches included in the first frame represent the vertex coordinates of the 3D object (Figure 5A outputs from 206 after input from 202; Paragraphs 90-93, 95-98, 326-327) and the one or more patches included in the second frame represent the vertex attribute of the 3D object (Figure 5A outputs from 206 after input from 202; Paragraphs 90-93, 95-98, 326-327), 
encode the first and second frames (Figure 5A output from 218 to 224; Paragraphs 90-93, 95-98, 326-327) to generate a first bitstream (Figure 5A output from 218 to 224; Paragraphs 90-93, 95-98, 326-327), 
encode the second information (Figure 5A output from 220 to 224; Paragraphs 90-93, 95-98, 326-327) to generate a second bitstream (Figure 5A output from 220 to 224; Paragraphs 90-93, 95-98, 326-327); 
generate a compressed bitstream (Figure 5A inputs to 224 output to 204; Paragraphs 90-93, 95-98, 326-327) by multiplexing the first bitstream and the second bitstream (Figure 5A inputs to 224 output to 204; Paragraphs 90-93, 95-98, 326-327); and 
a communication interface (Figure 16 element 1630; Paragraphs 14, 83, 602-605, 608; Figure 5A element 204 output from 500, Paragraphs 326-327) operably coupled to the processor (Figure 16 element 1630; Paragraphs 14, 83, 602-605, 608; 
Regarding items (1) and (2) above, this design is however disclosed by Laroche.  Laroche discloses (1) wherein the second information is connectivity information (Figure 3 element 332; Paragraphs 3-4, 92, 95-96, 111, 199-202, 213-217), (2) wherein the 3D object is a 3D mesh (Figure 3 element 332; Paragraphs 3-4, 92, 95-96, 111, 199-202, 213-217).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the mesh considerations as shown in Laroche as Mammou discloses the capacity for mesh based considerations it would have been obvious to enhance point cloud based data determinations to provide the higher detailed mesh output to the user when desired in the design composition as the goal level of data and information to be communicated.
Regarding item (3) above, this design is however disclosed by Laroche2.  Laroche2 discloses wherein the design comprises to generate a vertex traversal map based in part on a traversal order of the encoded connectivity information (Paragraphs 156-157, 235).
.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, Zhao and Laroche as applied to claims 1 and 16 above, and further in view of Hwang (US Pub 20200196024).
Re claims 2 and 17, the combined disclosure of Mammou, Zhao and Laroche as a whole discloses the decoding device of Claim 1 and the associated method of claim 16, Mammou further discloses wherein the one or more patches of the first and second frames include regular patches (Figure 6A element 234 outputs to 602/604; Paragraphs 350-351, 357, 360); but fails however to explicitly disclose wherein the patch data comprises a raw patch.
This design is however disclosed by Hwang.  Hwang discloses wherein the patch data comprises a raw patch (Paragraphs 41-42, 128).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the .

Allowable Subject Matter
Claims 3-6, 8-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 3 and 18 the prior art fails to disclose the specifics of the vertex traversal map processing.  Re claims 4 and 19 the prior art fails to disclose the specific processing of the vertex coordinates.  Re claims 5 and 20 the prior art fails to disclose the specific use of patch information to perform the reconstruction processing.  Re claim 6, the prior art fails to disclose the specific use of patch information to perform the reconstruction processing.  Re claim 8 the prior art fails to disclose the specific use of patch information to perform the reconstruction processing.  Re claim 11 the prior art fails to disclose the specific use of patch information to perform the reconstruction processing.  Re claim 13 the prior art fails to disclose the specific consideration of the second bitstream as shown.  Re claim 14 the prior art fails to disclose the comparison processing.  Re claim 15 the prior art fails to disclose the specific subset processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631